197 F.3d 828 (6th Cir. 1999)
Charles Kincaid, Individually and on Behalf of All Others Similarly Situated, et al., Plaintiffs-Appellants,v.Betty Gibson, Individually and in Her Official Capacity as Vice President of Student Affairs of Kentucky State University, et al., Defendants-Appellees.
No. 98-5385
United States Court of Appeals, Sixth Circuit
November 29, 1999

Prior report: 191 F.3d 719
Before Martin, Chief Judge; Merritt, Ryan, Boggs, Norris, Suhrheinrich, Siler, Batchelder, Daughtrey, Moore, Cole, Clay, and Gilman, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 35(a) provides as follows:"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


2
Accordingly it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


3
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as directed by the court.